Citation Nr: 0315695	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  99-23 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.  

2.  Entitlement to service connection for a right arm 
disability.  

3.  Entitlement to service connection for a right eye 
disability.   


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran served on active duty from February 1943 to 
September 1945.  This appeal comes before the Department of 
Veterans Affairs (VA) Board of Veterans' Appeals (Board) from 
a July 1999 rating decision of the Regional Office (RO) in 
Montgomery, Alabama, which denied claims of entitlement to 
service connection for a disability of the right shoulder, 
right arm and right eye.  The veteran appealed, and in July 
2001 and March 2003, the Board remanded the claims for 
additional development.  

In correspondence received in January 2003, the veteran 
stated that he desired a hearing before a Traveling Veterans 
Law Judge.  He subsequently requested a videoconference 
hearing, and in April 2003, the RO sent the veteran a letter 
notifying him that a hearing was scheduled for May 21, 2003.  
However, it appears that the veteran canceled this hearing, 
and the claims folders do not indicate that the veteran filed 
a motion for a new hearing.  Accordingly, the Board will 
proceed without further delay.  


FINDINGS OF FACT

1.  The veteran's right shoulder disability is related to his 
service.  

2.  The veteran does not have a right arm disability that is 
related to his service.  

3.  The veteran does not have a right eye disability that is 
related to his service.  


CONCLUSIONS OF LAW

1.  A right shoulder disability was incurred during the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).  

2.  A right arm disability was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2002).  

3.  A right eye disability was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a; see also Disabled American 
Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -
7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003); 
VAOPGCPREC 1-2003 (May 21, 2003).  However, the regulations 
add nothing of substance to the new legislation and the 
Board's consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West 2002).  The appellant was notified in the RO's 
July 1999 decision that the evidence did not show that the 
criteria had been met for service connection for a right 
shoulder, right arm and right eye disability.  He was again 
notified of the criteria required for service connection in 
the statement of the case (SOC) and in the supplemental 
statements of the case (SSOC's).  The rating decision, the 
SOC and the SSOC's informed the appellant of the evidence 
needed to substantiate his claims.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes that the 
appellant has been informed of the information and evidence 
needed to substantiate these claims and that VA has complied 
with its notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC), as well as VA and non-VA medical records.  The 
veteran has been afforded VA examinations covering the 
disabilities in issue, and the reports contain etiological 
opinions, with the exception that a right arm disorder (other 
than a right shoulder disorder) was not found.  In letters, 
dated in August 2001 and April 2003, the veteran was informed 
of the VCAA, and of the types of evidence which may be 
probative of his claims.  In the August 2001 letter, he was 
notified that, provided certain criteria were met, VA would 
make reasonable efforts to obtain relevant records, including 
medical records, employment records, or records from Federal 
agencies, but that it was ultimately his responsibility to 
ensure that these records were obtained.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  In 
the April 2003 letter, the RO requested that he identify the 
names of all holders of relevant records, as well as their 
addresses and the dates covered by such records.  However, 
there is no record of a reply that is responsive to this 
letter.  Given the foregoing, there is no issue as to whether 
VA has complied with its duty to notify the appellant of his 
duties to obtain evidence, see Quartuccio v. Principi, 16 
Vet. App. 183 (2002), and the Board finds that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating these claims.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  


II.  Service Connection

The veteran argues that service connection is warranted for a 
disability of the right shoulder, right arm and right eye.  
He argues that he sustained a lacerated right eyebrow during 
service, while training at Camp Swift, Texas, in 1943, or, in 
the alternative, during combat.  See veteran's letters, 
received in April and May of 1999; transcript of hearing, 
held in February 2000; letter received in February 2003.  He 
also argues that he has right shoulder pain as a result of 
breaking down and carrying small arms and mortars, and that 
he broke his shoulder during the Battle of the Bulge.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154(b); 
see also VAOPGCPREC 12-99, 65 Fed.Reg. 6256-6258 (2000).

The veteran's discharge shows that his military occupation 
specialty was rifleman, that he participated in the Germany 
Campaign, that he received the Combat Infantryman Badge and a 
Bronze Battle Star.  He is therefore deemed to have 
participated in combat and is eligible for the special 
considerations afforded to combat veterans.  See 38 U.S.C.A. 
§ 1154 (West 2002); 38 C.F.R. § 3.304(d) (2002).  

The veteran's service medical records do not show treatment 
for, or a diagnosis of, a right arm, right shoulder, or right 
eye disorder.  These records indicate that upon examination 
in September 1945, the veteran was noted to have no injuries.  
There was "slight evidence of conjunctivitis."  A 
"certificate of disability for discharge," dated in 
September 1945, indicates that he was separated from service 
due to bronchial asthma.  

The claims files contain a number of notices to report for 
outpatient treatment at a VA facility in the Bronx, New York, 
dated between 1945 and 1948.  These notices do not specify 
the disorder(s) to be treated, or otherwise identify any 
disability.  

A.  Right Shoulder Disability

The medical evidence in the claims files includes VA 
outpatient treatment, hospital and examination reports, dated 
between 1947 and 2002, and private medical evidence, dated in 
1947.  These records show that in July 1997, the veteran 
sought treatment for right shoulder pain, and that he was 
found to have a nodule on his right shoulder.  

A VA joints examination report, dated in May 1999, shows that 
the impressions included "probably old right 
acromioclavicular separation, symptomatic."  An accompanying 
X-ray report contains an impression of "advanced 
degenerative changes of the right shoulder are 
demonstrated."  

VA outpatient treatment report dated after May 1999 show 
treatment for right shoulder discomfort, and contain 
otherwise unspecified notations of DJD (degenerative joint 
disease).  

A VA joints examination report, dated in August 2002, shows 
that the veteran reported that he had right shoulder pain 
during service as a result of handling small arms and 
mortars.  The impression was probable old acromioclavicular 
(AC) separation-significant degenerative joint disease with 
impingement syndrome.  The examiner stated:

Based on his history, I do not think that 
an injury to the shoulder can necessarily 
be either ruled in or ruled out.  I think 
that it is as likely as not that he 
either has an old AC separation 
compatible with the injuries as he has 
described or he has a posttraumatic 
degenerative joint disease of the AC 
joint also compatible with an old trauma 
as described.  

The Board finds that service connection for a right shoulder 
disability is warranted.  The claims files contain a 
competent opinion from a VA physician that associates the 
veteran's right shoulder disability (i.e., AC separation-
significant degenerative joint disease with impingement 
syndrome) with his service.  There is no competent, 
countervailing opinion of record, nor is there any evidence 
of an intercurrent injury to the veteran's right shoulder.  
The Board therefore finds that the evidence is at least in 
equipoise as to whether the veteran's right shoulder 
disability is related to his service.  Service connection for 
a right shoulder disability is therefore granted.  See 38 
C.F.R. § 3.303.  

B.  Right Arm Disorder

The Board initially notes that it uses the term "right arm 
disability" to exclude the veteran's claim for a right 
shoulder disability.  In addition, although the veteran has 
been diagnosed with cysts/ganglions of the wrists, and carpal 
tunnel syndrome, it does not appear that the veteran intended 
that these disorders be considered within the scope of his 
claim for a right arm disability, and in any event, these 
disorders are first shown in 2000, approximately 53 years 
after separation from service, and there is no medical 
evidence linking these disorders to the veteran's service.  

A VA joints examination report, dated in May 1999, shows that 
the impressions included "recurrent radiating pain of right 
arm-uncertain etiology."

The Board has determined that the claim must be denied.  
Under 38 U.S.C.A. § 1110, it is essential that there be a 
current disability in order to establish service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, the 
veteran's claim must be denied because the medical evidence 
does not show that he currently has a right arm disability.  
In this regard, although the May 1999 VA joints examination 
report contains an impression of recurrent radiating pain of 
right arm, there is no medical evidence of a right arm 
underlying malady or condition, and this "diagnosis" does 
not constitute a current disability.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 ("pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  Accordingly, a right arm 
disability has not been shown, and the claim must be denied.  

C.  Right Eye Disorder

The medical evidence in the claims files includes VA 
outpatient treatment, hospital and examination reports, dated 
between 1947 and 2002, and private medical evidence, dated in 
1947.  These records show that beginning in July 1997, the 
veteran sought treatment for visual symptoms.  The 
assessments included chalazion and blepharitis.  He 
periodically received treatment for eye symptoms thereafter, 
and in March 1998, he underwent a brow lift.  The 
postoperative diagnosis was dermatochalasis with superior 
visual field deficit.  In June 1998, he was admitted to the 
hospital for complaints of a decreased superior visual field, 
bilaterally.  At that time, he underwent bilateral lower lid 
blepharoplasty (aka "brow lift").  The preoperative 
diagnosis was lower lid fat prolapse with lateral [illegible] 
tendon laxity.  

A VA eye examination report, dated in May 1999, shows that on 
examination, faint scars were noted above the eyebrows.  The 
diagnoses were refractive error and cataracts.  

VA outpatient treatment reports dated after May 1999 show 
assessments that included blepharitis and cataracts OU (both 
eyes).  The veteran was also noted to wear glasses.  

A VA eye examination report, dated in August 2002, shows that 
the veteran complained of a dull pain near his right eyebrow.  
On examination, faint surgical scars were noted just above 
the eyebrows and below the eyelashes.  Peripheral vision was 
essentially full.  The diagnoses were refractive error, 
presbyopia, mild blepharitis and cataracts "not visually 
significant."  The examiner stated that the veteran's 
refractive error, blepharitis and cataracts "are most likely 
not related to his Military Service."  He stated that the 
veteran's scars above his eyebrows from the bilateral brow 
ptosis repair "could be related to the veteran's trauma 
above his right brow.  However, the veteran does not 
currently show any significant ptosis or brow ptosis."  

Blepharitis is an inflammation of the eyelids.  Beaty v. 
Brown, 6 Vet. App. 532, 535 (1994).  

The Board finds that the claim must be denied.  The first 
evidence of a right eye disability is dated in 1997.  This is 
approximately 50 years after separation from service, and 
this lengthy period without treatment weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  In addition, the Board notes that the claims files do 
not contain competent evidence linking a right eye disability 
to the veteran's service.  In fact, the only medical opinion 
on this matter is the August 2002 VA opinion, in which it was 
concluded that veteran's refractive error, blepharitis and 
cataracts are most likely not related to his Military 
Service.  Although the examiner stated that the veteran's 
scars above his eyebrows from the bilateral brow ptosis 
repair "could be" related to his trauma above his right 
brow, the examiner further noted that the veteran does not 
currently show any significant ptosis or brow ptosis.  
Accordingly, this disorder is not shown.  Gilpin, supra.  
Furthermore, even assuming arguendo that brow ptosis was 
shown, given the VA examiner's failure to provide a 
rationalized explanation as to how trauma to the right 
eyebrow could cause bilateral brow ptosis, and given the lack 
of treatment from separation from service until about 1997, 
the preponderance of the evidence weighs against service 
connection.  Finally, to the extent that the veteran may have 
defective visual acuity, under 38 C.F.R. § 3.303(c) (2002), 
congenital or developmental defects, to include refractive 
error of the eye, as such, are not diseases or injuries 
within the meaning of applicable legislation.  See also 38 
C.F.R. § 4.9 (2002); Beno v. Principi, 3 Vet. App. 439 
(1992).  Thus, the veteran's refractive error of the eyes may 
not be regarded as a disability and may not be service 
connected on the basis of incurrence or natural progress 
during service.  Accordingly, the claim must be denied.  

D.  Conclusion

With regard to the claims for a right arm disability, and a 
right eye disability, the veteran has not submitted competent 
evidence showing that he has a right arm disorder (other than 
a right shoulder disorder), or that he has a compensable 
right eye disorder, or that there is a link between either of 
the claimed disorders and his service.  In such cases, the 
Court has held that 38 U.S.C.A. § 1154 does not alter the 
fundamental requirements of a diagnosis and a nexus to 
service.  Kessel v. West, 13 Vet. App. 9 (1999); Libertine v. 
Brown, 9 Vet. App. 521 (1996).  Accordingly, 38 U.S.C.A. § 
1154 is not for consideration.

The Board has considered the veteran's oral and written 
testimony submitted in support of his arguments that he has a 
right arm and right eye disability as a result of his 
service.  To the extent that the veteran's statements may be 
intended to represent evidence of continuity of 
symptomatology, without more his statements are not competent 
evidence of a diagnosis or a nexus between a right arm or 
right eye disability and his service.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claims for service connection for a right arm 
disability and right eye disability must be denied.  

The Board finds that the preponderance of the evidence is 
against the veteran's claims.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
these issues.  38 U.S.C.A. § 5107(b).  

ORDER

Service connection for a right shoulder disability is 
granted.

Service connection for a right arm disability is denied.

Service connection for a right eye disability is denied.


REMAND

By rating action in October 2002, the RO granted service 
connection for bilateral hearing loss and assigned a 0 
percent (noncompensable) evaluation.  At that time, the RO 
also denied a claim for service connection for tinnitus.  In 
a statement received in March 2003, the veteran expressed his 
disagreement with the denial of his claim for tinnitus, and 
with the noncompensable evaluation for bilateral hearing 
loss.  However, the RO has not issued a statement of the case 
as to these issues, and no appeal has been perfected.  The 
United States Court of Appeals for Veterans Claims has held 
that where a notice of disagreement has been filed with 
regard to an issue, and a statement of the case has not been 
issued, the appropriate Board action is to remand the issue 
to the RO for issuance of a statement of the case.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

Therefore, this case is REMANDED for the following action:

The RO should furnish the veteran and his 
representative an SOC with regard to the 
veteran's claim of entitlement to service 
connection for tinnitus, and his claim of 
entitlement to a higher evaluation for 
service-connected bilateral hearing loss, 
and should inform them of the 
requirements necessary to perfect an 
appeal. If a timely substantive appeal is 
received, the RO should certify those 
issues to the Board for appellate 
consideration.

Thereafter, the RO should return the veteran's claims folders 
to the Board for further appellate review.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

